SMITH, Justice:
Ronnie Thurman Brashier was convicted in the Circuit Court of the First Judicial District of Harrison County of selling one capsule containing LSD to an undercover police agent. For that offense he was sentenced to serve a term of three years in the penitentiary, two years of which were suspended. He has appealed here.
A careful consideration of the entire record has convinced us that this is one of those very rare cases in which the evidence offered to support the conviction, in several of its material aspects, was so unsatisfactory that fundamental justice requires re*337versal of the judgment of conviction and the remanding of the case for a new trial before another jury.
Reversed and remanded.
GILLESPIE, C. J., and PATTERSON, ROBERTSON and SUGG, JJ., concur.